Name: Commission Regulation (EEC) No 2724/88 of 30 August 1988 suspending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  trade policy;  marketing;  agricultural activity
 Date Published: nan

 . 9 . 88 Official Journal of the European Communities No L 241 /97 COMMISSION REGULATION (EEC) No 2724/88 of 30 August 1988 suspending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream' ('), as last amended by Regulation (EEC) No 842/88 (2), and in particular Article 7a thereof, Whereas the sale of butter under Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 1646/88 (4), constitutes a special disposal measure, the purpose of which was to bring the quantities of butter in public storage down to an acceptable level ; whereas, given the present level of the stocks concerned, the said Regulation should be suspended ; Whereas the measures provides for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2409/86 is hereby suspended, except as regards those quantities of butter for which contracts were awarded before the date of this Regula ­ tions^ entry into force . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7 . 1968 , p. 1 . (2) OJ No L 87, 31 . 3 . 1988 , p. 4. (') OJ No L 208 , 31 . 7 . 1986, p. 29 . (4) OJ No L 147, 14. 6 . 1988 , p. 55 .